DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are pending for this Office Action.

Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 03/01/2022 is acknowledged. The traversal is on the ground(s) that the cited prior art Kaifuchi does not teach the shared special technical feature of Group I and II. This is not found persuasive. The applicant argues that the shared feature of Groups I and II is an application of anode covering material in an Hall-Heroult cell. However, the shared special technical feature is “a shuttering with a base portion and a shuttering
plate titled at an angle (α) capable of restricting ACM from flowing”, which Kaifuchi taught. 

The requirement is still deemed proper and is therefore made FINAL.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected means, there being no allowable generic or linking claim. 

Claims 1-7 are under consideration for this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-7: The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim 1: The claim is drawn to a method of applying anode covering material (ACM) in a cell but does not positively recite at least one method step for applying the ACM. MPEP § 2106.03 states ‘A process defines "actions", i.e., an invention that is claimed as an act or step, or a series of acts or steps’ and MPEP § 2173.05(q) states ‘Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph’. 

As discussed above, the claims are not written to conform with current U.S. practice and do not contain a positively recited method step for the method. It is unclear what the claimed invention is as a result. Not knowing what the method is or the steps involved makes determining what is and is not prior art not possible. 

Claim 1: The limitation "the cell’s anodes” has insufficient antecedent basis. There is antecedent basis for “prebaked anodes”. 

Claim 1: The limitation "one or more lid(s)” has insufficient antecedent basis. 

Claim 1: The limitation "the opening” has insufficient antecedent basis.

Claim 1: The limitation "the anodes” has insufficient antecedent basis. There is antecedent basis for “prebaked anodes”. 

Claim 1: The limitation "said opening” has insufficient antecedent basis.

Claim 5: The limitation "the floor” has insufficient antecedent basis. There is antecedent basis for “floor structure”. 

Claim 5: The limitation "the opening” has insufficient antecedent basis.

Claim 6: The limitation "said openings” has insufficient antecedent basis.

Any claim(s) dependent on the above claim(s) is/are rejected for its/their dependency. 

Conclusion


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795